Citation Nr: 0821208	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-32 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from March 1958 to March 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO), which declined to reopen a claim for 
service connection for residuals of a left eye injury.   

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
residuals of a left eye injury is addressed below in the 
decision in which the claim is reopened.  The reopened claim 
as to the issue of entitlement to service connection for 
residuals of a left eye injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1999 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
residuals of a left eye injury; and the appellant did not 
perfect an appeal as to that decision.

2.  Additional evidence received since the February 1999 
decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for residuals of a left eye injury, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The RO's February 1999 rating decision that denied the 
claim of entitlement to service connection for residuals of a 
left eye injury is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence received since the RO's February 1999 rating 
decision is new and material; and the requirements to reopen 
the appellant's claim of entitlement to service connection 
for residuals of a left eye injury, have been met. 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

The VCAA requires, in the context of a claim to reopen a 
previously denied claim based on new and material evidence, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial. The appellant must also be notified of what 
constitutes both "new" and "material" evidence to reopen the 
previously denied claim.  See Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. Mar. 31, 2006).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  

In view of the Board's favorable decision in this appeal, to 
reopen the claim for service connection for the claimed 
residuals of a left eye injury, further assistance is 
unnecessary to aid the veteran in substantiating this aspect 
of that underlying claim.  On remand, the RO is responsible 
for ensuring that appropriate notice and assistance is 
provided with respect to the underlying claim of entitlement 
to service connection for residuals of a left eye injury.

II.  Analysis

The appellant seeks to reopen a claim of entitlement to 
service connection for residuals of a left eye injury.  In a 
statement submitted in October 2005, the veteran initiated 
the current claim on appeal as to residuals of a left eye 
injury.  Subsequently in a March 2006 rating decision, the RO 
declined to reopen the claim on the grounds that new and 
material evidence had not been submitted to reopen.   

Prior to the current claim on appeal, the RO had denied a 
claim for service connection for residuals of a left eye 
injury, in two earlier rating decisions.  The first was a 
January 1984 rating decision in which the RO denied service 
connection for an eye injury on the merits.  That decision 
was based on a determination that residuals of an eye injury 
were not shown by the evidence of record.  The veteran did 
not file a notice of disagreement to initiate an appeal from 
that rating decision as to the eye injury claim.  

Following that rating decision, the veteran attempted to 
reopen the claim in August 1998.  Following that, in a 
February 1999 rating decision the RO declined to reopen the 
claim for service connection for residuals of injury to the 
left eye on the grounds that new and material evidence 
necessary to reopen had not been submitted.  The veteran did 
not initiate an appeal from that rating decision as to the 
eye injury claim.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  A 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105(b) and (c).  As indicated above, the veteran did not 
file a notice of disagreement within one year of either of 
the above two rating decisions.  Therefore those decisions 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  

Because the January 1984 and February 1999 rating decisions 
became final, before addressing the current claim on its 
merits, the Board must first determine whether new and 
material evidence has been presented in order to establish 
its jurisdiction to review the merits of the previously 
denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, as 
is the case here, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998). 

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was the RO's February 1999 rating decision. 

The evidence received subsequent to the prior final decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995). 

The veteran's claim for service connection for residuals of a 
left eye injury was previously considered and denied most 
recently by the RO in February 1999 rating decision, on the 
basis that that new and material evidence had not been 
submitted since the January 1984 rating decision prior to 
that.  Implicit in the February 1999 rating decision, was-as 
determined in the January 1984 rating decision-the 
determination that the medical evidence did not show any 
injury to the eye itself in service; and that there was no 
evidence after service of any treatment for the eye.  
Implicit with these facts, is a determination both that there 
was no present residuals of a left eye injury, and that 
evidence relating any potentially present left eye disorder 
was absent.  

The material evidence on file at the time of the last final 
disallowance (of the February 1999 rating decision) includes 
of the following.  Service medical records show that the 
veteran was treated in December 1958 for a laceration of the 
forehead, for which the treatment provider cleaned, sutured, 
and treated for possible tetanus.  The veteran was seen again 
three days later that month for a follow-up.  At that time, 
the injury was healing well.  Five days later in January 1959 
a treatment provider removed the sutures.  

The veteran was seen several months later in June 1959 for 
complaints of being unable to close the left eye without 
closing the right one.  The treatment provider noted that 
cranial nerves were intact except for abducens; and that 
there was minimal ptosis of the left lid, reportedly present 
all of his life.  The treatment record concluded with a 
diagnosis of muscle weakness.

The post-service medical records material to the veteran's 
claim and available as of February 1999 rating decision 
consists of an October 1998 VA eye examination report.  That 
report shows that the veteran reported that in 1958 he fell 
and cut his left upper eyelid, which was sutured.  He 
reported current complaints of tearing in the left eye about 
once per year.  After examination the report contains 
diagnoses of (1) hypertensive retinopathy, both eyes; (2) old 
scar on left upper eyelid; (3) dry eye syndrome, both eyes; 
and (4) enlarge cup-to-disk ratio, left eye greater than 
right.

Evidence added to the record after the February 1999 rating 
decision includes a statement the veteran submitted in 
October 2005.  In that statement the veteran reported that he 
had occasional blurriness with vision loss lasting about 15 
or more minutes.   The veteran indicated he had other eye 
symptoms including that requiring drops to lubricate the eye.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence of 
the reported symptoms he can perceive with his senses.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The evidence received from the veteran in October 2005 is 
material to the veteran's claim in that it relates to an 
unestablished fact necessary to substantiate the claim.  At 
the time of the February 1999 rating decision in which the RO 
declined to reopen the claim, the RO mostly based that denial 
on a determination that there was no evidence after service 
of any treatment for the eye.  Implicit in that determination 
is that the RO determined there was no present eye disorder, 
notwithstanding reported findings from a recent VA 
examination report of record at that time.  

The veteran's competent report in October 2005 of eye 
symptoms addresses the question of whether there is a current 
eye disorder.  In that respect, it relates to an 
unestablished fact necessary to substantiate the claim.  The 
veteran reported on specific eye symptoms that were not 
previously reported, and therefore that evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial.   

Thus the new evidence relates to a previously unestablished 
fact necessary to substantiate the claim.  The evidence also 
raises a reasonable possibility of substantiating the claim, 
as it does support the veteran's claim.

Thus, the evidence received since the RO's February 1999 
rating decision is both new and material.  38 C.F.R. § 3.156.  
Thus, because the evidence submitted since the February 1999 
decision is new and material, the claim for service 
connection for residuals of a left eye injury is reopened.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for residuals of a 
left eye injury; the appeal is granted to that extent.
 

REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for residuals of a left eye injury, a remand of 
the underlying service connection claim is necessary to 
accord the RO an opportunity to adjudicate this issue on a de 
novo basis.

The veteran claims that he has residuals of a left eye injury 
in service and has reported symptoms he relates to the 
residuals of a left eye injury.  As noted above, in service 
there is medical evidence in December 1958 of an injury 
resulting in a laceration of the forehead, which was serious 
enough to require the wound to be sutured.  Six months later 
in June 1959 the veteran was seen for treatment for a problem 
of being unable to close the left eye without closing the 
right one.  Associated with the latter treatment there was a 
notation of some problem involving cranial nerves, a 
reportedly long-term ptosis problem, and a diagnosis of 
muscle weakness apparently involving muscles associated with 
the eyes.

As reflected in the October 1998 VA examination report, there 
are current eye-related diagnoses of (1) hypertensive 
retinopathy, both eyes; (2) old scar on left upper eyelid; 
(3) dry eye syndrome, both eyes; and (4) enlarge cup-to-disk 
ratio, left eye greater than right.  The veteran has also 
reported having current symptoms of blurriness and vision 
loss, and other symptoms including dryness of the eye 
requiring eye drops.  He essentially claims that since an 
injury in service he has had related symptoms, which have 
become worse.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim. 38 C.F.R. § 3.159(c)(4)(i).  An 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim. Id.

In sum, there is an indication that present symptomatology 
associated with the left eye and associated surrounding 
tissue (eye lid, tear production), may be associated with 
conditions treated in service.  But the record does not 
contain an opinion with respect to the etiology of these 
diagnosed disorders.  The Board cannot base its conclusions 
on its own unsubstantiated medical opinions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The AMC should arrange for a contemporaneous and thorough VA 
examination and medical opinion to be conducted to assist in 
clarifying the nature and etiology of any claimed eye 
disability found.  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request any 
relevant outstanding private treatment 
records; and obtain any relevant VA 
medical records dated since his release 
from service in March 1960.  The AOJ 
should attempt to obtain copies of medical 
records from all sources identified.
 
2.  Schedule the veteran for a VA 
examination by an appropriate specialist 
medical doctor or doctors to determine the 
nature and etiology of any eye visual 
impairment disorder, neurologic disorder, 
eye lid disorder, and/or tear production 
disorder, claimed as residuals of left eye 
injury.

All studies deemed appropriate in the 
medical opinion of the examiner(s) should 
be performed, and all findings should be 
set forth in detail.  The claims file 
should be made available to the examiner, 
who should review the entire claims folder 
in conjunction with the examination.  This 
fact should be so indicated in the 
examination report.  The examiner should 
include in the examination report the 
rationale for any opinion expressed.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, that examiner should 
explain why it is not feasible to respond.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that any diagnosed current eye 
disability including of surrounding 
tissue, is the result of disease or injury 
in service to include an injury in 
December 1958; and treatment in June 1959.

3.  Following any additional development 
deemed appropriate by the AMC/RO, 
readjudicate the claim on appeal, with 
consideration of the additional evidence 
received since the September 2006 
statement of the case.  If the benefit 
sought remains denied, furnish the veteran 
and his representative a supplemental 
statement of the case and afford the 
applicable time period during which the 
veteran can respond.  Thereafter, return 
the case to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


